ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/17/2022 with respect to claims 1, 11 and 18-20 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. New claims 21-33 will be addressed in this Office Action.
In re page 8, Applicant states that “The Examiner’s comments regarding claim interpretation under 35 USC § 112(f) are noted. With this response, Applicant has amended claims 1, 11, and 18-20, and cancelled claims 2-10 and 12-17. The amended claims (and the various new claims submitted herewith) have removed and/or omit the generic placeholder/functional language cited by the Examiner. Thus, the amended claims should no longer be subject to the provisions of 35 USC § 112(f).”
(1) In response, the Examiner has acknowledged the Applicant’s arguments.
In re page 8, Applicant states that “The Examiner rejected claims 1-2, 4, 6, 8-9, 11-12, and 14-16 for non-statutory obviousness-type double patenting over claims 1-2 and 4-6 of Applicant’s U.S. patent no. 10,977,619 (“619”), further in view of pub. no. 2019/00112794 to Radwin et al. (““Radwin”) and further in view of pub. no. 2014/0188577 to Gerber (“Gerber”). The Examiner rejected claims 3 and 13 over ‘619 in view of Radwin/Gerber, further in view of pub. no. 2020/0226896 to Robertson et al. (“Robertson”) and claims 5 and 7 over “619 in view of Radwin/Gerber, further in view of pub. no. 2017/0017833 to Watanabe et al. (“Watanabe.”) The Examiner also rejected claims 10 and 17 over ‘619 in view of Radwin/Gerber, further in view of pub. no. 2017/0329908 to Braswell e¢ al. (“Braswell”) and alternatively over ‘619/Radwin, further in view of pub. no. 2016/0004378 to Voss (“Voss”). Claims 19 and 20 were rejected over ‘629/Radwin/Voss in view of Gerber. In response, Applicant amends the claims herein to include non-obvious elements unclaimed in ‘619. Accordingly, the Examiner’s non-statutory obviousness-type double patenting rejections should not apply to Applicant’s amended and new claims.”
(2) In response, Applicant's arguments are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment. Thus, the non-statutory obviousness-type double patenting is herein maintained.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Instant Application
Patent No. 10,977,619
(Claim 1)1. A system for video enhanced work performance time tracking of at least one user in a workspace, the time tracking monitored by at least one client, the system comprising: a video capturing apparatus having a camera, a display, and a processor, the video capturing apparatus configured to receive from the user a start command and a stop command; the processor configured to define a field of view within view of the camera, the field of view circumscribing the workspace; the processor further configured to receive video data from the camera upon execution of the start command, and transmit the video data to a backend system; and the backend system configured to assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user.














































(Claim 11)
11. A system for video enhanced work performance time tracking of a plurality of users in a workspace, the time tracking monitored by at least one client, the system comprising: a plurality of video capturing apparatus, each apparatus having a camera, an application interface, and a facial recognition system, each video capturing apparatus configured to receive from a user a start command and a stop command; the application interface configured to define a field of view within view of the camera, the field of view circumscribing the workspace; the application interface further configured to receive video data from the camera upon execution of the start command, and transmit the video data to a backend system; the backend system having a plurality of databases and at least one network in communication with the plurality of video apparatus; and the backend system configured to assemble a client-accessible sequential tracking video from each video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user.









(Claim 18)
18. A method of measuring work productivity of at least one user for at least one client using a video enhanced time tracking system, said method comprising: providing an application having a video capturing apparatus for capturing video, a timer for tracking time spent on the work, and a backend system for storing the video and said time tracked; the at least one user activating the timer with a start command, wherein activating timer simultaneously activates the video capturing apparatus; capturing a video and the time tracked of the work, wherein the video, and the time tracked of the work is stored on the backend system; the at least one user stopping the timer, wherein stopping the timer simultaneously stops the video capturing apparatus; and assembling a client-accessible sequential tracking video from the video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the at least one user starting and stopping the timer.











(Claim 19)
19. The method of claim 18, further comprising the step of generating a billing report of the worked performed having the correlated tracked time and video.

(Claim 20)
20. The method of claim 19, further comprising the step of storing the billing report of the worked performed on the backend system.

(Claim 21)
21. (New) The system of claim 1 wherein the time-in/time-out annotations comprise a single running time-in/time-out annotation the length of the tracking video.




(Claim 22)
22. (New) The system of claim 1 wherein the processor is configured with facial recognition functionality to identify the user.

(Claim 23)
23. (New) The system of claim 22 wherein the facial recognition functionality is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity.

(Claim 24)
24. (New) The system of claim 1 wherein the processor is configured for image recognition functionality to identify the workspace within the field of view.

(Claim 25)
25. (New) The system of claim 1 wherein the processor includes a time tracking application, a video capturing application, an image recognition application, a machine learning application, and a data input/output application.

(Claim 26)
26. (New) The system of claim 1 wherein the backend system comprises a memory having a plurality of databases and at least one database processor.

(Claim 27)
27. (New) The system of claim 26 wherein the plurality of databases includes a time tracking database, a video capture database, an image recognition database, a project database, and a data report database.

(Claim 28)
28. (New) The system of claim 1 wherein the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface.

(Claim 29)
29. (New) The system of claim 11 wherein the time-in/time-out annotations each comprise a running time-in/time-out annotation the length of each tracking video.

(Claim 30)
30. (New) The system of claim 11 wherein the facial recognition system is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity.

(Claim 31)
31. (New) The system of claim 11 wherein each video capturing apparatus includes an image recognition application, a machine learning application, and a data input/output application.

(Claim 32)
32. (New) The system of claim 11 wherein the plurality of databases includes a time tracking database, a video capture database, an image recognition database, a project database, and a data report database.

(Claim 33)
33. (New) The system of claim 11 wherein the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface.
(Claim 1)1. A non-transitory computer-readable medium with one or more computer programs stored therein that, when executed by one or more processors of a device having at least one video camera and at least one time tracking device, cause the one or more processors to perform the operations of: (A) receiving at the device, a first command to start the time tracking device at a first time; (B) upon receiving the first command, starting the time tracking device to track time and the video camera to record video at a first time; (C) receiving at the device, a second command to stop the time tracking device at a second time (D) upon receiving the second command, stopping the time tracking device from tracking time and the video camera from recording video at the second time; and (E) determining a first total amount of time tracked from the first time to the second time; (F) obtaining a first continual video from the at least one video camera of a video recording beginning at the first time and ending at the second time; (G) uploading the first continual video to a backend system; (H) communicating the first total amount of time to the backend system; (I) using the backend system, creating a first bill of sale for work performed during a first time period starting at the first time and ending at the second time; (J) using the backend system, delivering the first bill of sale to a first client; and (K) using the backend system, delivering the first continual video to the first client.

(Claim 2)
2. The non-transitory computer-readable medium of claim 1 wherein the one or more computer programs, when executed by one or more processors of the device, cause the one or more processors to perform the operations of: (L) receiving at the device, a third command to start the time tracking device at a third time; (M) upon receiving the third command, starting the time tracking device to track time and the video camera to record video at a third time; (N) receiving at the device, a fourth command to stop the time tracking device at a fourth time at a fourth time; (O) upon receiving the fourth command, stopping the time tracking device from tracking time and the video camera from recording video at the fourth time; and (P) determining a second total amount of time tracked from the third time to the fourth time; (Q) obtaining a second continual video from the at least one video camera of a video recording beginning at the third time and ending at the fourth time; (R) uploading the second continual video to the backend system; and (S) communicating the second total amount of time to the backend system; (T) adding the first total amount of time tracked and the second total amount of time tracked to form a third total amount of time tracked; (U) combining the first continual video and the second continual video to form a third continual video; (V) using the backend system, creating a second bill of sale for work performed during a second time period starting at the first time and ending at the fourth time; (W) using the backend system, delivering the second bill of sale to the first client; and (X) using the backend system, delivering the third continual video to the first client.

(Claim 3)
3. The non-transitory computer-readable medium of claim 1 wherein the one or more computer programs, when executed by one or more processors of the device, cause the one or more processors to perform the operations of: (A)(1) prior to step (A), receiving input from a first user regarding a first project; (G)(1) communicating to the backend system information relating to the input received from the first user regarding a first project in (A)(1).

(Claim 4)
4. The non-transitory computer-readable medium of claim 1 wherein the one or more computer programs, when executed by one or more processors of the device, cause the one or more processors to perform the operations of: (A)(1) prior to step (A), using a facial recognition system to confirm an identity of a first user; (G)(1) communicating to the backend system in (D) includes information relating to the user's identity confirmed in (A)(1).

(Claim 5)
5. The non-transitory computer-readable medium of claim 1 wherein the one or more computer programs, when executed by one or more processors of the device, cause the one or more processors to perform the operations of: (A)(1) prior to step (A), using an image recognition system to identify a first workspace associated with a first user; (G)(1) communicating to the backend system information relating to the first workspace identified in (A)(1).

(Claim 6)
6. The non-transitory computer-readable medium of claim 1 wherein the delivering of the first continual video to the first client in (K) is performed by streaming the first continual video and/or by storing the first continual video and making it available to download.

(Claim 1)1. A non-transitory computer-readable medium with one or more computer programs stored therein that, when executed by one or more processors of a device having at least one video camera and at least one time tracking device, cause the one or more processors to perform the operations of: (A) receiving at the device, a first command to start the time tracking device at a first time; (B) upon receiving the first command, starting the time tracking device to track time and the video camera to record video at a first time; (C) receiving at the device, a second command to stop the time tracking device at a second time (D) upon receiving the second command, stopping the time tracking device from tracking time and the video camera from recording video at the second time; and (E) determining a first total amount of time tracked from the first time to the second time; (F) obtaining a first continual video from the at least one video camera of a 
video recording beginning at the first time and ending at the second time; (G) uploading the first continual video to a backend system; (H) communicating the first total amount of time to the backend system; (I) using the backend system, creating a first bill of sale for work performed during a first time period starting at the first time and ending at the second time; (J) using the backend system, delivering the first bill of sale to a first client; and (K) using the backend system, delivering the first continual video to the first client.

(Claim 1)1. A non-transitory computer-readable medium with one or more computer programs stored therein that, when executed by one or more processors of a device having at least one video camera and at least one time tracking device, cause the one or more processors to perform the operations of: (A) receiving at the device, a first command to start the time tracking device at a first time; (B) upon receiving the first command, starting the time tracking device to track time and the video camera to record video at a first time; (C) receiving at the device, a second command to stop the time tracking device at a second time (D) upon receiving the second command, stopping
the time tracking device from tracking time and the video camera from recording video at the second time; and (E) determining a first total amount of time tracked from the first time to the second time; (F) obtaining a first continual video from the at least one video camera of a 
video recording beginning at the first time and ending at the second time; (G) uploading the first continual video to a backend system; (H) communicating the first total amount of time to the backend system; (I) using the backend system, creating a first bill of sale for work performed during a first time period starting at the first time and ending at the second time; (J) using the backend system, delivering the first bill of sale to a first client; and (K) using the backend system, delivering the first continual video to the first client.

(Claim 1 above includes the limitation of Claim 19 of the Instant Application)



(Claim 1 above includes the limitation of Claim 20 of the Instant Application)



(Claim 1 above includes the limitation of Claim 21 of the Instant Application)





(Claim 1 above includes the limitation of Claim 22 of the Instant Application)



(Claim 1 above includes the limitation of Claim 23 of the Instant Application)





(Claim 1 above includes the limitation of Claim 24 of the Instant Application)



(Claim 1 above includes the limitation of Claim 25 of the Instant Application)





(Claim 1 above includes the limitation of Claim 26 of the Instant Application)



(Claim 1 above includes the limitation of Claim 27 of the Instant Application)




(Claim 1 above includes the limitation of Claim 28 of the Instant Application)




(Claim 1 above includes the limitation of Claim 29 of the Instant Application)



(Claim 1 above includes the limitation of Claim 30 of the Instant Application)





(Claim 1 above includes the limitation of Claim 31 of the Instant Application)



(Claim 1 above includes the limitation of Claim 32 of the Instant Application)




(Claim 1 above includes the limitation of Claim 33 of the Instant Application)



Claims 1, 21 and 26 are provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of Osanai et al. US Pub. No. 2019/0045158.
Re claim 1, the conflicting claims are not patentably distinct from each other because every limitation of claim 1 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “the processor configured to define a field of view within view of the camera, the field of view circumscribing the workspace; assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user.”
However, the reference of Osanai explicitly teaches “the processor configured to define a field of view within view of the camera, the field of view circumscribing the workspace” (see ¶ 65 for the processor configured to define a field of view within view of the camera, the field of view circumscribing the workspace (i.e. wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 45-46, furthermore, the guidance section 213 functions as a control processor (start point image analogical reasoning section) that uses analogical reasoning to determining a frame of the taken images corresponding to a work start point, based on a first used tool or tool combination, a position being worked on the workpiece, and/or a raw material used in a process corresponding to a portion (also referred to as a “sub-process,” or “step” of the process), and/or a position of a tool, a workpiece, and/or a raw material with respect to the field of view, another tool, or another one of the tool, workpiece, or raw material as described in fig. 5 paragraph 64). Also, see figs. 8-9 paragraphs 91-92, 96, 171); “assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user” (see ¶ 166 for assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10 paragraph 64, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178))
Therefore, taking the combined teachings of Patent No. 10,977,619 and Osanai as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (command) into the system of Patent No. 10,977,619 as taught by Osanai.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Osanai for the benefit of having a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command, and since both hands are often occupied during operation, being able to issue commands using voice is convenient, wherein an operation section may be provided in the wearable terminal 100, and manual operations performed, wherein a speech command has been issued to activate a camera and image data is acquired using the image sensor, wherein in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command in order to ease the processing time and have a user friendly interaction (see fig. 15 ¶s 167, 169, 178)
Re claim 21, the conflicting claims are not patentably distinct from each other because every limitation of claim 21 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “wherein the time-in/time-out annotations comprise a single running time-in/time-out annotation the length of the tracking video.”
However, the reference of Osanai explicitly teaches “wherein the time-in/time-out annotations comprise a single running time-in/time-out annotation the length of the tracking video” (see ¶ 64 for the time-in/time-out annotations comprise a single running time-in/time-out annotation the length of the tracking video (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10))
Therefore, taking the combined teachings of Patent No. 10,977,619 and Osanai as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (time-in/time-out) into the system of Patent No. 10,977,619 as taught by Osanai.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Osanai for the benefit of having a physical object determination section 111 that provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, wherein the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, wherein a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file in order to improve efficiency when indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file (see figs. 5, 10 ¶ 64)
Re claim 26, the conflicting claims are not patentably distinct from each other because every limitation of claim 26 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “wherein the backend system comprises a memory having a plurality of databases and at least one database processor.”
However, the reference of Osanai explicitly teaches “wherein the backend system comprises a memory having a plurality of databases and at least one database processor” (see ¶s 45-46 for the backend system comprises a memory having a plurality of databases and at least one database processor (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc. as described in fig. 5 paragraph 44, furthermore, the storage section 130 has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, the storage section 130 functions as a memory for storing taken images by associating with location specific processes, the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, it should be noted that this memory is not limited to the wearable terminal, and may also be provided within the server 200 as described in fig. 5 paragraph 53). Also, see paragraphs 51, 54)
Therefore, taking the combined teachings of Patent No. 10,977,619 and Osanai as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (databases) into the system of Patent No. 10,977,619 as taught by Osanai.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Osanai for the benefit of using the storage capacity of storage section 130 which has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, wherein within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, wherein the storage section 130 functions as a memory for storing taken images by associating with location specific processes, wherein the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, wherein this memory is not limited to the wearable terminal, and may also be provided within the server 200 in order to improve efficiency (fig. 5 ¶ 53)
Claims 11 and 29 are provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of the Patent No. 10,977,619, and further in view of Osanai et al. US Pub. No. 2019/0045158, and further in view of Curtner et al. US Pub. No. 2006/0239645. 
Re claim 11, the conflicting claims are not patentably distinct from each other because every limitation of claim 11 of the Instant Application is found in claims 1 and 4 of the Patent No. 10,977,619, except the following limitation: “the application interface configured to define a field of view within view of the camera, the field of view circumscribing the workspace; assemble a client-accessible sequential tracking video from each video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user.”
However, the reference of Osanai explicitly teaches “define a field of view within view of the camera, the field of view circumscribing the workspace” (see ¶ 65 for the processor configured to define a field of view within view of the camera, the field of view circumscribing the workspace (i.e. wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 45-46, furthermore, the guidance section 213 functions as a control processor (start point image analogical reasoning section) that uses analogical reasoning to determining a frame of the taken images corresponding to a work start point, based on a first used tool or tool combination, a position being worked on the workpiece, and/or a raw material used in a process corresponding to a portion (also referred to as a “sub-process,” or “step” of the process), and/or a position of a tool, a workpiece, and/or a raw material with respect to the field of view, another tool, or another one of the tool, workpiece, or raw material as described in fig. 5 paragraph 64). Also, see figs. 8-9 paragraphs 91-92, 96, 171); “assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user” (see ¶ 166 for assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10 paragraph 64, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178))
Therefore, taking the combined teachings of Patent No. 10,977,619 and Osanai as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (command) into the system of Patent No. 10,977,619 as taught by Osanai.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Osanai for the benefit of having a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command, and since both hands are often occupied during operation, being able to issue commands using voice is convenient, wherein an operation section may be provided in the wearable terminal 100, and manual operations performed, wherein a speech command has been issued to activate a camera and image data is acquired using the image sensor, wherein in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command in order to ease the processing time and have a user friendly interaction (see fig. 15 ¶s 167, 169, 178)
On the other hand, Curtner discloses “the application interface” (see ¶s 17, 19 for an application interface, and a facial recognition system, the application interface, the application interface (i.e. based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc. If, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate as described in fig. 1 paragraph 16). Also, see fig. 2 paragraphs 20-21)
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and Curtner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (application interface) into the system of Patent No. 10,977,619 as taught by Curtner.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Curtner for the benefit of having a video surveillance system for use in detecting and monitoring objects within an environment, may comprise a network 12 such as a wired or wireless local area network (LAN) or wide area network (WAN) that can be used to connect one or more DVSS's 14 to a network server 16 or other such host application, wherein a DVSS can be understood generally as a subsystem that provides sequences of digital video images or other desired data to the monitoring system 10, wherein based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc., wherein if, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate in order to have a user friendly interaction (see fig. 1 ¶s 17-18)
Re claim 29, the conflicting claims are not patentably distinct from each other because every limitation of claim 29 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “wherein the time-in/time-out annotations comprise a running time-in/time-out annotation the length of the tracking video.”
However, the reference of Osanai explicitly teaches “wherein the time-in/time-out annotations comprise a running time-in/time-out annotation the length of the tracking video” (see ¶ 64 for the time-in/time-out annotations comprise a running time-in/time-out annotation the length of the tracking video (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10))
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and Curtner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (time-in/time-out) into the system of Patent No. 10,977,619 as taught by Osanai.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Osanai for the benefit of having a physical object determination section 111 that provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, wherein the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, wherein a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file in order to improve efficiency when indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file (see figs. 5, 10 ¶ 64)
Claim 18 is provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of RADWIN et al. US Pub. No. 2019/0012794, and further in view of VOSS US Pub. No.  2016/0004378, and further in view of Osanai et al. US Pub. No. 2019/0045158.
Re claim 18, the conflicting claims are not patentably distinct from each other because every limitation of claim 18 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “a timer for tracking time spent on the work; providing an application having a video capturing apparatus for capturing video, the at least one user activating the timer with a start command, wherein activating timer simultaneously activates the video capturing apparatus; the at least one user stopping the timer, wherein stopping the timer simultaneously stops the video capturing apparatus; assembling a client-accessible sequential tracking video from the video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the at least one user starting and stopping the timer.”
However, the reference of RADWIN explicitly teaches “a timer for tracking time spent on the work” (see figs. 10, 12-13 ¶s 83-84, 94 for a timer for tracking time spent on said work performed (i.e. the controller 14 may include a timer (not shown), the timer may be integral to the processor 16 or may be provided as a separate component as describe in fig. 2 paragraph 49, furthermore, FIG. 11 is an illustrative plot of tracked horizontal motion of the silhouette 40 of the subject 2 during a task that is repeated over time. The frame(s) of the video associated with the timing of the "*" may be the beginning of a task and the frame(s) of the video associated with the timing of the ".sup.x" may be the end of the task as described paragraph 85))
Therefore, taking the combined teachings of Patent No. 10,977,619 and RADWIN as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (timer) into the system of Patent No. 10,977,619 as taught by RADWIN.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by RADWIN for the benefit of having a monitoring system 10 that may include a controller 14 having a processor 16 (e.g., a microprocessor, microcontroller, or other processor) and memory 18, wherein the monitoring system 10 may include an input port 20 and an output port 22 configured to communicate with one or more components in communication with the controller 14 and/or with one or more remote devices over a network (e.g., a single network or two or more networks), wherein the input port 20 may be configured to receive inputs such as video 24 (e.g., video from the image capturing device 12, as shown in FIG. 1), instructions from a user interface 26 (e.g., a display, keypad, touch screen, mouse, stylus, microphone, and/or other user interface device), communication signals, and/or other inputs, wherein the controller 14 may include a timer (not shown), wherein the timer may be integral to the processor 16 or may be provided as a separate component in order to ease the processing time when tracking horizontal motion of the silhouette 40 of the subject 2 during a task that is repeated over time (see figs. 2, 11 ¶s 49, 85)
On the other hand, VOSS explicitly teaches “providing an application having a video capturing apparatus for capturing video” (see ¶ 28 for providing an application having a video capturing apparatus for capturing video (i.e. mobile device application is operative for allowing a user to record in any framing and freely rotate their device while shooting, visualizing the final output in an overlay on the device's viewfinder during shooting and ultimately correcting for their orientation in the final output as described in fig. 2 paragraph 24, furthermore, after the rotational sensor has returned an indication of the vertical and/or horizontal orientation of the mobile device, the mobile device depicts an inset rectangle on the display indicating the captured orientation of the video or image 340 as described in fig. 3 paragraph 30). Also see fig. 5 paragraph 33), “the at least one user activating the timer with a start command, wherein activating timer simultaneously activates the video capturing apparatus” (see fig. 1 ¶ 33 for the at least one user activating the timer with a start command, wherein activating timer simultaneously activates the video capturing apparatus (i.e. a software button 420 may be activated through the touch screen to initiate the capture sequence, the capture sequence may be activated by pushing and holding a button, such as a software button or hardware button, and alternatively, the capture sequence may be activated by pushing a button once as described in fig. 4 paragraphs 31-32, furthermore, once the image capture indication has been received by the main processor 510, the device begins to save the data sent from the image sensor 520, in addition, the system initiates a timer as described in fig. 5). It should be noted that when a software button 420 is activated through the touch screen to initiate the capture sequence, a video capture and a timer are simultaneously initiated as shown in figs. 4-5 at step 520); “the at least one user stopping the timer, wherein stopping the timer simultaneously stops the video capturing apparatus” (see fig. 1 ¶ 33 for the at least one user stopping the timer, wherein stopping the timer simultaneously stops the video capturing apparatus (i.e. the capture sequence may be deactivated by releasing the button, alternatively, the capture sequence may be deactivated by pushing the button a second time as described in fig. 4 paragraph 32, furthermore, in response to a second indication from the capture indication, indicating that capture has been ceased 530, the system stops saving data from the image sensor and stops the timer as described in fig. 5). It should be noted that when a software button 420 is deactivated through the touch screen to stop the capture sequence, a video capture and a timer are simultaneously stopped as shown in figs. 4-5 at step 530); “the timer” (see fig. 5 ¶ 33 for the timer) 
Therefore, taking the combined teachings of Patent No. 10,977,619 and VOSS as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (activating the timer) into the system of Patent No. 10,977,619 as taught by VOSS.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by VOSS for the benefit of having a system that waits for an indication to initiate image capture once the imaging software has been initiated, wherein once the image capture indication has been received by the main processor 510, the device begins to save the data sent from the image sensor 520 and in addition, the system initiates a timer, wherein the system then continues to capture data from the image sensor as video data in order to ease the processing time when initiating an image or video capture (see fig. 5 ¶ 33)
On the other hand, Osanai discloses “assembling a client-accessible sequential tracking video from the video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the at least one user starting and stopping” (see ¶ 166 for assembling a client-accessible sequential tracking video from the video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the at least one user starting and stopping (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10 paragraph 64, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178))
Therefore, taking the combined teachings of Patent No. 10,977,619 and Osanai as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (user) into the system of Patent No. 10,977,619 as taught by Osanai.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Osanai for the benefit of having a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice, and since both hands are often occupied during operation, being able to issue commands using voice is convenient, wherein an operation section may be provided in the wearable terminal 100, and manual operations performed, wherein if the result of determination in steps S171 is that a speech command has been issued, a camera is activated (S175), and here the image input section 140a is activated and image data is acquired using the image sensor, and in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command in order to have a user friendly interaction when commencing an terminating with a user command (see fig. 15 ¶s 167, 169, 178)
Claims 19 and 20 are provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of RADWIN et al. US Pub. No. 2019/0012794, and further in view of VOSS US Pub. No.  2016/0004378, and further in view of Osanai et al. US Pub. No. 2019/0045158, and further in view of Gerber US Pub. No. 2014/0188577.
Re claim 19, the conflicting claims are not patentably distinct from each other because every limitation of claim 19 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “further comprising the step of generating a billing report of the worked performed having the correlated tracked time and video.”
However, the reference of Gerber explicitly teaches “further comprising the step of generating a billing report of the worked performed having the correlated tracked time and video” (see ¶ 39 for generating a billing report of the worked performed having the correlated tracked time and video (i.e. a software application for electronic data processing unit 106 may capture data 111 such as a video stream displayed on the monitor of a computer desktop and sends the data 111 to the server 120, once the server 120 has the machine-encoded text, the server 120 may utilize machine learning algorithms to determine billing information, including without limitation, the type of activities, which the employee may be performing and the length of time spent on each activity, the billing information is then used by the server 120 to automatically generate a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity as described in fig. 1 paragraph 40). It should be noted that RADWIN discloses that the image capturing device 12 captures a video including amount of tracked time of subject 2 moving objects 4 from a shelf 6 to a table 8 as shown in fig. 1 as described in fig. 1 paragraph 46)
Therefore, taking the combined teachings of Patent No. 10,977,619, RADWIN, VOSS, Osanai and Gerber as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a billing report of the worked) into the system of Patent No. 10,977,619 as taught by Gerber.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Gerber for the benefit of having an automated billing system 100, wherein an employee performs one or more functions on the electronic data processing unit 105, 106, wherein while working on an activity, one or more software applications installed on the electronic data processing units 105, 106, preferably captures data 110, 111 from the electronic data processing unit 105, 106 and transmit the data 110, 111 to the Internet 115 and ultimately to the server 120, for example, a software application for electronic data processing unit 106 may capture data 111 such as a video stream displayed on the monitor of a computer desktop and sends the data 111 to the server 120, wherein the server 120 preferably uses computer vision algorithms to acquire, process, and analyze the images from the video stream data 110, 111, and employs text recognition methods such as optical character recognition (OCR) to convert the video and images into machine-encoded text, wherein once the server 120 has the machine-encoded text, the server 120 may utilize machine learning algorithms to determine billing information, including without limitation, the type of activities, which the employee may be performing and the length of time spent on each activity, wherein the billing information is then used by the server 120 to automatically generate a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity in order to ease the processing time when automatically generating a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity (see fig. 1 ¶ 40)
Re claim 20, the conflicting claims are not patentably distinct from each other because every limitation of claim 20 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “further comprising the step of storing the billing report of the worked performed on the backend system.”
However, the reference of Gerber explicitly teaches “further comprising the step of storing the billing report of the worked performed on the backend system” (see ¶ 39 for storing the billing report of the worked performed on the backend system (i.e. a software application for electronic data processing unit 106 may capture data 111 such as a video stream displayed on the monitor of a computer desktop and sends the data 111 to the server 120, once the server 120 has the machine-encoded text, the server 120 may utilize machine learning algorithms to determine billing information, including without limitation, the type of activities, which the employee may be performing and the length of time spent on each activity, the billing information is then used by the server 120 to automatically generate a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity as described in fig. 1 paragraph 40))
Therefore, taking the combined teachings of Patent No. 10,977,619, RADWIN, VOSS, Osanai and Gerber as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a billing report of the worked) into the system of Patent No. 10,977,619 as taught by Gerber.
Per claim 20, Patent No. 10,977,619, RADWIN, VOSS, Osanai and Gerber are combined for the same motivation as set forth in claim 19 above.
Claims 22, 28 and 33 are provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of Osanai et al. US Pub. No. 2019/0045158, and further in view of Curtner et al. US Pub. No. 2006/0239645.
Re claim 22, the conflicting claims are not patentably distinct from each other because every limitation of claim 22 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “facial recognition functionality to identify the user.”
However, the reference of Curtner explicitly teaches “facial recognition functionality to identify the user” (see fig. 2 ¶ 29 for facial recognition functionality to identify the user (i.e. based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc. If, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate as described in fig. 1 paragraph 16))
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and Curtner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (facial recognition) into the system of Patent No. 10,977,619 as taught by Curtner.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Curtner for the benefit of having a video surveillance system for use in detecting and monitoring objects within an environment, may comprise a network 12 such as a wired or wireless local area network (LAN) or wide area network (WAN) that can be used to connect one or more DVSS's 14 to a network server 16 or other such host application, wherein a DVSS can be understood generally as a subsystem that provides sequences of digital video images or other desired data to the monitoring system 10, wherein based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc., wherein if, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate in order to have a user friendly interaction when performing facial recognition of an individual within a region of interest (see fig. 1 ¶s 17-18)
Re claim 28, the conflicting claims are not patentably distinct from each other because every limitation of claim 28 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “wherein the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface.”
However, the reference of Curtner explicitly teaches “wherein the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface” (see ¶s 18, 46 for the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface (i.e. system 10, illustratively a video surveillance system for use in detecting and monitoring objects within an environment, may comprise a network 12 such as a wired or wireless local area network (LAN) or wide area network (WAN) that can be used to connect one or more DVSS's 14 to a network server 16 or other such host application as described in fig. 1 paragraph 15, furthermore, a VIDEO MONITOR section 154 of the graphical user interface 134 can be configured to display video images and/or still images acquired by one or more of the DVSS's within the monitoring system as described in fig. 7 paragraph 48, moreover, a SEND VIDEO TO STATION(S) selection button 216 can be selected to output video feeds to selected stations upon the detection of an event by the monitoring system, wherein if, for example, the user desires to output video to a particular terminal or network station, the user may select a STATION NUMBER icon button 218 on the graphical user interface 134 and then enter the particular station or stations in which to feed the video using text box 220 as described in fig. 7 paragraph 59))
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and Curtner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (graphical user interface) into the system of Patent No. 10,977,619 as taught by Curtner.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Curtner for the benefit of using a VIDEO MONITOR section 154 of the graphical user interface 134 to display video images and/or still images acquired by one or more of the DVSS's within the monitoring system, wherein a SEND VIDEO TO STATION(S) selection button 216 can be selected to output video feeds to selected stations upon the detection of an event by the monitoring system, wherein if, for example, the user desires to output video to a particular terminal or network station, the user may select a STATION NUMBER icon button 218 on the graphical user interface 134 and then enter the particular station or stations in which to feed the video using text box 220, and alternatively, if the user desires to output video to all stations tasked to monitor a particular area, the user may select the ALL STATIONS IN AREA icon button 222 on the graphical user interface 134 and select the appropriate area (e.g. "Region A", "Zone B", etc.) using menu button 224 in order to have a user friendly interaction (see fig. 7 ¶s 48, 59)
Re claim 33, the combination of Patent No. 10,977,619, Osanai and Curtner as discussed in claim 28 above discloses all the claimed limitations of claim 33.
Claims 23 and 30 are provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of Osanai et al. US Pub. No. 2019/0045158, and further in view of Curtner et al. US Pub. No. 2006/0239645, and further in view of Cherry et al. US Pub. No. 2013/0290154.
Re claim 23, the conflicting claims are not patentably distinct from each other because every limitation of claim 23 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “wherein the facial recognition functionality is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity.”
However, the reference of Cherry explicitly teaches “wherein the facial recognition functionality is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity” (see ¶ 91 for the facial recognition functionality is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity (i.e. during the time punch process, at step 776, the employee is directed to record a photo or other biometric data, at step 778, the photo or set of biometric data is recorded, sent to the time manager server and stored in the database as described in fig. 7F paragraph 92, furthermore, if enabled to do so, the time manager server can take immediate action, at step 780, where the time manager server determines if the photo and set of biometric data matches a pre-existing photo and pre-existing set of biometric data, if a match is determined, then step 784 is performed to proceed to complete the time punch process and allow the employee on the job site as described in fig. 7F paragraph 93, moreover, where a photo is taken at the job site, electronic facial recognition can be used to determine a match in step 780 as described in fig. 7F paragraph 94))
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai, Curtner and Cherry as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (match) into the system of Patent No. 10,977,619 as taught by Cherry.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Cherry for the benefit of recording employee biometric data which is available at the job site, such as a camera, a fingerprint reader, a voice recorder, an eye scanner, etc., wherein during the time punch process, at step 776, the employee is directed to record a photo or other biometric data, wherein at step 778, the photo or set of biometric data is recorded, sent to the time manager server and stored in the database, wherein if enabled to do so, the time manager server can take immediate action, at step 780, where the time manager server determines if the photo and set of biometric data matches a pre-existing photo and pre-existing set of biometric data, wherein if a match is determined, then step 784 is performed to proceed to complete the time punch process and allow the employee on the job site in order to improve efficiency when taking a photo at the job site so electronic facial recognition can be used to determine a match (see fig. 7F ¶s 91-94)
Re claim 30, the combination of Patent No. 10,977,619, Osanai, Curtner and Cherry as discussed in claim 23 above discloses all the claimed limitations of claim 30.
Claim 24 is provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of Osanai et al. US Pub. No. 2019/0045158, and further in view of WATANABE et al. US Pub. No. 2017/0017833.
Re claim 24, the conflicting claims are not patentably distinct from each other because every limitation of claim 24 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “image recognition functionality to identify the workspace within the field of view.”
However, the reference of WATANABE explicitly teaches “image recognition functionality to identify the workspace within the field of view” (see ¶ 155 for image recognition functionality to identify the workspace within the field of view as shown in fig. 14 paragraphs 156-157)
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and WATANABE as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (image recognition) into the system of Patent No. 10,977,619 as taught by WATANABE.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by WATANABE for the benefit of having a video monitoring support system 100 that performs visual confirmation tasks generated from video taken at a plurality of locations, and as a result of visual confirmation tasks being generated from video data acquired from the plurality of video sources such as cameras 1402 to 1404, results 1405, 1406, and 1407 having the same attributes and generated from differing video sources are stored in the remaining task queue 1409, wherein in this example, the results 1405, 1406, and 1407 respectively include recognition results for images taken by the cameras 1402, 1403, and 1404 in order to ease the processing time when consolidating the recognition results of individual video sources, thereby consolidating the recognition results 1408 of a plurality of video sources (see fig. 14 ¶s 155-156)
Claims 25 and 31 are provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of Osanai et al. US Pub. No. 2019/0045158, and further in view of CHOR et al. US Pub. No. 2021/0027458.
Re claim 25, the conflicting claims are not patentably distinct from each other because every limitation of claim 25 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “includes a time tracking application, a video capturing application, an image recognition application, a machine learning application, and a data input/output application.”
However, the reference of CHOR explicitly teaches “includes a time tracking application, a video capturing application, an image recognition application, a machine learning application, and a data input/output application” (see ¶ 385, 480 for a time tracking application (i.e. extended reality application 1814 may track the location of a user as the user is walking around a server rack as described in fig. 33 paragraph 507), a video capturing application (i.e. while camera 1820 is pointed toward the machine, extended reality application 1814 in client device 404 acquires sensor data associated with the machine via one or more sensors, for example, by capturing an image of the machine via camera 1820 as described in fig. 27 paragraph 462), an image recognition application (i.e. the image captured by camera 1820 may be a still image or a moving image (e.g., a video), for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 as described in fig. 28 paragraph 472), a machine learning application (i.e. machine learning algorithm as described in paragraph 408), and a data input/output application (i.e. client device 404 may include an input/output (I/O) device interface 1806 as described in fig. 18 paragraph 382). Also, see paragraph 506)
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and CHOR as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (application) into the system of Patent No. 10,977,619 as taught by CHOR.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by CHOR for the benefit of having an extended reality application 1814 which may track the location of a user as the user is walking around a server rack, shown in FIG. 33A, and narrating a spoken description of the server rack 3312, wherein because the extended reality application 1814 records both the user's voice and the locations at which the user's voice was recorded at different times during the spoken description, the spoken description may be played back in conjunction with a visual audio path 3310 that visually represents the locations at which the spoken descriptions were originally recorded in order to ease the processing time when tracking the location of a user as the user is walking around a server rack (see fig. 33 ¶ 507)
Re claim 31, the combination of Patent No. 10,977,619, Osanai, WATANABE and CHOR as discussed in claim 25 above discloses all the claimed limitations of claim 31.
Claims 27 and 32 are provisionally rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of the Patent No. 10,977,619, and further in view of Osanai et al. US Pub. No. 2019/0045158, and further in view of Cornet US Pub. No.  2017/0169520, and further in view of CHOR et al. US Pub. No. 2021/0027458.
Re claim 27, the conflicting claims are not patentably distinct from each other because every limitation of claim 27 of the Instant Application is found in claim 1 of the Patent No. 10,977,619, except the following limitation: “wherein the plurality of databases includes a time tracking database, a video capture database, an image recognition database, a project database, and a data report database.”
However, the reference of Osanai explicitly teaches “wherein the plurality of databases includes a video capture database” (see ¶s 45-46, 64 for the plurality of databases includes a video capture database (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc. as described in fig. 5 paragraph 44, furthermore, the storage section 130 has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, the storage section 130 functions as a memory for storing taken images by associating with location specific processes, the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, it should be noted that this memory is not limited to the wearable terminal, and may also be provided within the server 200 as described in fig. 5 paragraph 53). Also, see paragraphs 51, 54)
Therefore, taking the combined teachings of Patent No. 10,977,619 and Osanai as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (databases) into the system of Patent No. 10,977,619 as taught by Osanai.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Osanai for the benefit of using the storage capacity of storage section 130 which has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, wherein within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, wherein the storage section 130 functions as a memory for storing taken images by associating with location specific processes, wherein the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, wherein this memory is not limited to the wearable terminal, and may also be provided within the server 200 in order to improve efficiency (fig. 5 ¶ 53)
On the other hand, Cornet explicitly teaches “a time tracking database, a project database, and a data report database” (see ¶ 89, 104 for a time tracking database (i.e. CPE 50 may provide information on a user's tracked time so that it may be input into client or enterprise-based Quickbooks, Xero or other accounting software as described in fig. 1 paragraph 107), a project database (i.e. system 10 may determine if it has a record of the document or webpage and the program already in memory and assigned to a specific project, if the answer is yes and the document or webpage is already assigned to a specific project, then system 10 may add the captured data elements to the Categorized calendar within Outlook as shown in 5020 and end the save event as described in fig. 26 paragraphs 320-321), and a data report database (i.e. the tracked-time information that is thus collected may be stored by software 32, and as shown in step 3002, may synchronize this tracked time information with information already stored by system 10 as described in fig. 3 paragraph 135). Also, see paragraphs 120, 124, 171, 374, 417-421)
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and Cornet as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (tracking) into the system of Patent No. 10,977,619 as taught by Cornet.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by Cornet for the benefit of tracking, capturing, billing and reporting on time spent by a service provider, including systems and methods which may link to and operate with electronic devices, client software operating systems universally via automated and manual user prescribed data entry and events in order to ease the processing time and have a user friendly interaction (see ¶ 2)
On the other hand, the reference of CHOR discloses “an image recognition database” (see ¶s 387, 474 for an image recognition database (i.e. the image captured by camera 1820 may be a still image or a moving image (e.g., a video), for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 as described in fig. 28 paragraph 472)
Therefore, taking the combined teachings of Patent No. 10,977,619, Osanai and CHOR as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (image recognition) into the system of Patent No. 10,977,619 as taught by CHOR.
One will be motivated to incorporate the above feature into the system of Patent No. 10,977,619 as taught by CHOR for the benefit of having an extended reality application 1814 executing on client device 404 which facilitates determination that a particular object identifier (e.g., identifier 2806-1, identifier 2806-2, identifier 2806-3, or identifier 2806-4) corresponds to a machine by processing sensor data directly or by transmitting sensor data to another computing device for processing, for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 in order to improve efficiency when performing optical character recognition on the image to recognize identifiers 2806 (see fig. 28 ¶ 472)
Re claim 32, the combination of Patent No. 10,977,619, Osanai, Cornet and CHOR as discussed in claim 27 above discloses all the claimed limitations of claim 32.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai).
Re claim 1, Osanai discloses a system for video enhanced work performance time tracking of at least one user in a workspace, the time tracking monitored by at least one client, the system comprising: a video capturing apparatus having a camera, a display, and a processor, the video capturing apparatus configured to receive from the user a start command and a stop command (see ¶ 166 for a video capturing apparatus having a camera, a display, and a processor, the video capturing apparatus (i.e. wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 45-46) configured to receive from the user a start command and a stop command (i.e. a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command as described in fig. 15 at step S171 paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178)); the processor configured to define a field of view within view of the camera, the field of view circumscribing the workspace (see ¶ 65 for the processor configured to define a field of view within view of the camera, the field of view circumscribing the workspace (i.e. wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 45-46, furthermore, the guidance section 213 functions as a control processor (start point image analogical reasoning section) that uses analogical reasoning to determining a frame of the taken images corresponding to a work start point, based on a first used tool or tool combination, a position being worked on the workpiece, and/or a raw material used in a process corresponding to a portion (also referred to as a “sub-process,” or “step” of the process), and/or a position of a tool, a workpiece, and/or a raw material with respect to the field of view, another tool, or another one of the tool, workpiece, or raw material as described in fig. 5 paragraph 64). Also, see figs. 8-9 paragraphs 91-92, 96, 171); the processor further configured to receive video data from the camera upon execution of the start command, and transmit the video data to a backend system (see ¶ 166 for the processor further configured to receive video data from the camera upon execution of the start command (i.e. wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 45-46, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169), and transmit the video data to a backend system (i.e. the movie that has been temporarily stored is transmitted as required to the server 200 in step S127 of fig. 13 paragraph 173)); and the backend system configured to assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user (see ¶ 166 for the backend system configured to assemble a client-accessible sequential tracking video from the video data, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10 paragraph 64, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178))
Re claim 21, Osanai as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the time-in/time-out annotations comprise a single running time-in/time-out annotation the length of the tracking video (see ¶ 64 for the time-in/time-out annotations comprise a single running time-in/time-out annotation the length of the tracking video (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10))
Re claim 26, Osanai as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the backend system comprises a memory having a plurality of databases and at least one database processor (see ¶s 45-46 for the backend system comprises a memory having a plurality of databases and at least one database processor (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc. as described in fig. 5 paragraph 44, furthermore, the storage section 130 has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, the storage section 130 functions as a memory for storing taken images by associating with location specific processes, the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, it should be noted that this memory is not limited to the wearable terminal, and may also be provided within the server 200 as described in fig. 5 paragraph 53). Also, see paragraphs 51, 54)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai), and further in view of Curtner et al. (US 2006/0239645 A1)(hereinafter Curtner).
Re claim 11, Osanai discloses a system for video enhanced work performance time tracking of a plurality of users in a workspace, the time tracking monitored by at least one client, the system comprising: a plurality of video capturing apparatus, each apparatus having a camera, each video capturing apparatus configured to receive from a user a start command and a stop command (see ¶ 166 for a plurality of video capturing apparatus, each apparatus having a camera (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc., wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 44-46) each video capturing apparatus configured to receive from a user a start command and a stop command (i.e. a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command as described in fig. 15 at step S171 paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178)); configured to define a field of view within view of the camera, the field of view circumscribing the workspace (see ¶ 65 for define a field of view within view of the camera, the field of view circumscribing the workspace (i.e. wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 44-46, furthermore, the guidance section 213 functions as a control processor (start point image analogical reasoning section) that uses analogical reasoning to determining a frame of the taken images corresponding to a work start point, based on a first used tool or tool combination, a position being worked on the workpiece, and/or a raw material used in a process corresponding to a portion (also referred to as a “sub-process,” or “step” of the process), and/or a position of a tool, a workpiece, and/or a raw material with respect to the field of view, another tool, or another one of the tool, workpiece, or raw material as described in fig. 5 paragraph 64). Also, see figs. 8-9 paragraphs 91-92, 96, 171); further configured to receive video data from the camera upon execution of the start command, and transmit the video data to a backend system (see ¶ 166 for receive video data from the camera upon execution of the start command (i.e. wearable terminal 100 includes a camera, a display and a processor as described in fig. 5 paragraphs 45-46, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169), and transmit the video data to a backend system (i.e. the movie that has been temporarily stored is transmitted as required to the server 200 in step S127 of fig. 13 paragraph 173)); the backend system having a plurality of databases and at least one network in communication with the plurality of video apparatus (see ¶s 45-46 for the backend system having a plurality of databases and at least one network in communication with the plurality of video apparatus (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc. as described in fig. 5 paragraph 44, furthermore, the storage section 130 has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, the storage section 130 functions as a memory for storing taken images by associating with location specific processes, the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, it should be noted that this memory is not limited to the wearable terminal, and may also be provided within the server 200 as described in fig. 5 paragraph 53). Also, see paragraphs 51, 54); and the backend system configured to assemble a client-accessible sequential tracking video from each video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user (see ¶ 166 for the backend system configured to assemble a client-accessible sequential tracking video from each video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the start command and the stop command issued by the user (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10 paragraph 64, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178))
Osanai fails to explicitly teach an application interface, and a facial recognition system, the application interface, the application interface. However, the reference of Curtner explicitly teaches an application interface, and a facial recognition system, the application interface, the application interface (see ¶s 17, 19 for an application interface, and a facial recognition system, the application interface, the application interface (i.e. based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc. If, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate as described in fig. 1 paragraph 16). Also, see fig. 2 paragraphs 20-21)
Therefore, taking the combined teachings of Osanai and Curtner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (facial recognition) into the system of Osanai as taught by Curtner.
One will be motivated to incorporate the above feature into the system of Osanai as taught by Curtner for the benefit of having a video surveillance system for use in detecting and monitoring objects within an environment, may comprise a network 12 such as a wired or wireless local area network (LAN) or wide area network (WAN) that can be used to connect one or more DVSS's 14 to a network server 16 or other such host application, wherein a DVSS can be understood generally as a subsystem that provides sequences of digital video images or other desired data to the monitoring system 10, wherein based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc., wherein if, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate in order to have a user friendly interaction when performing facial recognition of an individual within a region of interest (see fig. 1 ¶s 17-18)
Re claim 29, the combination of Osanai and Curtner as discussed in claim 11 above discloses all the claim limitations with additional claimed feature taught by Osanai wherein the time-in/time-out annotations each comprise a running time-in/time-out annotation the length of the tracking video (see ¶ 64 for the time-in/time-out annotations each comprise a running time-in/time-out annotation the length of the tracking video (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10))
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over RADWIN et al. (US 2019/0012794 A1)(hereinafter RADWIN), and further in view of VOSS (US 2016/0004378 A1)(hereinafter VOSS), and further in view of Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai).
Re claim 18, RADWIN discloses a method of measuring work productivity of at least one user for at least one client using a video enhanced time tracking system, said method comprising: a timer for tracking time spent on the work (see figs. 10, 12-13 ¶s 83-84, 94 for a timer for tracking time spent on the work (i.e. the controller 14 may include a timer (not shown), the timer may be integral to the processor 16 or may be provided as a separate component as describe in fig. 2 paragraph 49, furthermore, FIG. 11 is an illustrative plot of tracked horizontal motion of the silhouette 40 of the subject 2 during a task that is repeated over time. The frame(s) of the video associated with the timing of the "*" may be the beginning of a task and the frame(s) of the video associated with the timing of the ".sup.x" may be the end of the task as described paragraph 85)), and a backend system for storing the video and said time tracked (see fig. 2 ¶s 48-49 for a backend system for storing the video and said time tracked (i.e. the image capturing device 12 may send recorded video to the remote server 34 over the network 36 for processing as described in fig. 3 paragraph 53). Thus, the image capturing device 12 captures a video including amount of tracked time of subject 2 moving objects 4 from a shelf 6 to a table 8 as shown in fig. 1 paragraph 46. Also, see fig. 11 paragraphs 83-85); capturing a video and the time tracked of the work, wherein the video, and the time tracked of the work is stored on the backend system (see fig. 2 ¶s 48-49 for capturing a video and the time tracked of the work (i.e. moving objects 4 from a shelf 6 to a table 8 as shown in FIG. 1 as described in paragraph 46. It should be noted that the image capturing device 12 captures a video including beginning time and ending time of subject 2 moving objects 4 from a shelf 6 to a table 8 as shown in fig. 1. Thus, every time subject 2 picks up an object 4 from a shelf 6 and moves such object 4 to a table 8, the image capturing device 12 captures a video including beginning time and ending time of subject 2 performing the task as shown in fig. 1), wherein the video, and the time tracked of the work is stored on the backend system (i.e. the image capturing device 12 may send recorded video to the remote server 34 over the network 36 for processing as described in fig. 3 paragraph 53). Thus, the image capturing device 12 captures a video including amount of tracked time of subject 2 moving objects 4 from a shelf 6 to a table 8 as shown in fig. 1 paragraph 46. Also, see fig. 10-13 paragraphs 81-86) 
RADWIN fails to explicitly teach providing an application having a video capturing apparatus for capturing video, the at least one user activating the timer with a start command, wherein activating timer simultaneously activates the video capturing apparatus; the at least one user stopping the timer, wherein stopping the timer simultaneously stops the video capturing apparatus; the timer. However, the reference of VOSS explicitly teaches providing an application having a video capturing apparatus for capturing video (see ¶ 28 for providing an application having a video capturing apparatus for capturing video (i.e. mobile device application is operative for allowing a user to record in any framing and freely rotate their device while shooting, visualizing the final output in an overlay on the device's viewfinder during shooting and ultimately correcting for their orientation in the final output as described in fig. 2 paragraph 24, furthermore, after the rotational sensor has returned an indication of the vertical and/or horizontal orientation of the mobile device, the mobile device depicts an inset rectangle on the display indicating the captured orientation of the video or image 340 as described in fig. 3 paragraph 30). Also see fig. 5 paragraph 33), the at least one user activating the timer with a start command, wherein activating timer simultaneously activates the video capturing apparatus (see fig. 1 ¶ 33 for the at least one user activating the timer with a start command, wherein activating timer simultaneously activates the video capturing apparatus (i.e. a software button 420 may be activated through the touch screen to initiate the capture sequence, the capture sequence may be activated by pushing and holding a button, such as a software button or hardware button, and alternatively, the capture sequence may be activated by pushing a button once as described in fig. 4 paragraphs 31-32, furthermore, once the image capture indication has been received by the main processor 510, the device begins to save the data sent from the image sensor 520, in addition, the system initiates a timer as described in fig. 5). It should be noted that when a software button 420 is activated through the touch screen to initiate the capture sequence, a video capture and a timer are simultaneously initiated as shown in figs. 4-5 at step 520); the at least one user stopping the timer, wherein stopping the timer simultaneously stops the video capturing apparatus (see fig. 1 ¶ 33 for the at least one user stopping the timer, wherein stopping the timer simultaneously stops the video capturing apparatus (i.e. the capture sequence may be deactivated by releasing the button, alternatively, the capture sequence may be deactivated by pushing the button a second time as described in fig. 4 paragraph 32, furthermore, in response to a second indication from the capture indication, indicating that capture has been ceased 530, the system stops saving data from the image sensor and stops the timer as described in fig. 5). It should be noted that when a software button 420 is deactivated through the touch screen to stop the capture sequence, a video capture and a timer are simultaneously stopped as shown in figs. 4-5 at step 530); the timer (see fig. 5 ¶ 33 for the timer) 
Therefore, taking the combined teachings of RADWIN and VOSS as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (activating the timer) into the system of RADWIN as taught by VOSS.
One will be motivated to incorporate the above feature into the system of RADWIN as taught by VOSS for the benefit of having a system that waits for an indication to initiate image capture once the imaging software has been initiated, wherein once the image capture indication has been received by the main processor 510, the device begins to save the data sent from the image sensor 520 and in addition, the system initiates a timer, wherein the system then continues to capture data from the image sensor as video data in order to ease the processing time when initiating an image or video capture (see fig. 5 ¶ 33)
Furthermore, RADWIN fails to explicitly teach and assembling a client-accessible sequential tracking video from the video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the at least one user starting and stopping. However, the reference of Osanai explicitly teaches and assembling a client-accessible sequential tracking video from the video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the at least one user starting and stopping (see ¶ 166 for assembling a client-accessible sequential tracking video from the video capturing apparatus, the tracking video annotated with time-in/time-out annotations corresponding to the at least one user starting and stopping (i.e. the physical object determination section 111 provides a function as a control processor for detecting location specific processes corresponding to locations of the product based on taken images, accordingly, the control processor is not limited to a processor that is physically integrated, and may perform distributed processing, and may have an integrated structure, a video image file may be provided with metadata (e.g., an index) indexing one or more start points (and possibly end points) of one or more steps or sub-processes of the process, each index may specify a time stamp or frame of the video file as described in figs. 5, 10 paragraph 64, furthermore, a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice command at step S171 of fig. 15, a camera is activated at step S175 of fig. 15 and image data is acquired using the image sensor as described in paragraphs 167, 169, furthermore, in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command as described in fig. 15 at step S189 paragraph 178))
Therefore, taking the combined teachings of RADWIN and Osanai as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (user) into the system of RADWIN as taught by Osanai.
One will be motivated to incorporate the above feature into the system of RADWIN as taught by Osanai for the benefit of having a craftsman who is wearing the wearable terminal 100 instructs commencement of shooting of the movie using voice, and since both hands are often occupied during operation, being able to issue commands using voice is convenient, wherein an operation section may be provided in the wearable terminal 100, and manual operations performed, wherein if the result of determination in steps S171 is that a speech command has been issued, a camera is activated (S175), and here the image input section 140a is activated and image data is acquired using the image sensor, and in the event that the flow for movie shooting and storage has been commenced by a speech command, it is terminated with a speech command in order to have a user friendly interaction when commencing an terminating with a user command (see fig. 15 ¶s 167, 169, 178)
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over RADWIN et al. (US 2019/0012794 A1)(hereinafter RADWIN) as applied to claim 18 above, and further in view of VOSS (US 2016/0004378 A1)(hereinafter VOSS), and further in view of Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai), and further in view of Gerber (US 2014/0188577 A1)(hereinafter Gerber).
Re claim 19, the combination of RADWIN, VOSS and Osanai as discussed in claim 18 above discloses all the claimed limitations but fails to explicitly teach further comprising the step of generating a billing report of the worked performed having the correlated tracked time and video. However, the reference of Gerber explicitly teaches further comprising the step of generating a billing report of the worked performed having the correlated tracked time and video (see ¶ 39 for generating a billing report of the worked performed having the correlated tracked time and video (i.e. a software application for electronic data processing unit 106 may capture data 111 such as a video stream displayed on the monitor of a computer desktop and sends the data 111 to the server 120, once the server 120 has the machine-encoded text, the server 120 may utilize machine learning algorithms to determine billing information, including without limitation, the type of activities, which the employee may be performing and the length of time spent on each activity, the billing information is then used by the server 120 to automatically generate a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity as described in fig. 1 paragraph 40). It should be noted that RADWIN discloses that the image capturing device 12 captures a video including amount of tracked time of subject 2 moving objects 4 from a shelf 6 to a table 8 as shown in fig. 1 as described in fig. 1 paragraph 46)
Therefore, taking the combined teachings of RADWIN, VOSS, Osanai and Gerber as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a billing report of the worked) into the system of RADWIN as taught by Gerber.
One will be motivated to incorporate the above feature into the system of RADWIN as taught by Gerber for the benefit of having an automated billing system 100, wherein an employee performs one or more functions on the electronic data processing unit 105, 106, wherein while working on an activity, one or more software applications installed on the electronic data processing units 105, 106, preferably captures data 110, 111 from the electronic data processing unit 105, 106 and transmit the data 110, 111 to the Internet 115 and ultimately to the server 120, for example, a software application for electronic data processing unit 106 may capture data 111 such as a video stream displayed on the monitor of a computer desktop and sends the data 111 to the server 120, wherein the server 120 preferably uses computer vision algorithms to acquire, process, and analyze the images from the video stream data 110, 111, and employs text recognition methods such as optical character recognition (OCR) to convert the video and images into machine-encoded text, wherein once the server 120 has the machine-encoded text, the server 120 may utilize machine learning algorithms to determine billing information, including without limitation, the type of activities, which the employee may be performing and the length of time spent on each activity, wherein the billing information is then used by the server 120 to automatically generate a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity in order to ease the processing time when automatically generating a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity (see fig. 1 ¶ 40)
Re claim 20, the combination of RADWIN, VOSS, Osanai and Gerber as discussed in claim 19 above discloses all the claimed limitations but fails to explicitly teach further comprising the step of storing the billing report of the worked performed on the backend system. However, the reference of Gerber explicitly teaches further comprising the step of storing the billing report of the worked performed on the backend system (see ¶ 39 for storing the billing report of the worked performed on the backend system (i.e. a software application for electronic data processing unit 106 may capture data 111 such as a video stream displayed on the monitor of a computer desktop and sends the data 111 to the server 120, once the server 120 has the machine-encoded text, the server 120 may utilize machine learning algorithms to determine billing information, including without limitation, the type of activities, which the employee may be performing and the length of time spent on each activity, the billing information is then used by the server 120 to automatically generate a timesheet 125, which typically provides information to the manager 130 such as the date, client matter, work code, description of the type of work being performed, and the amount of time spent for each activity as described in fig. 1 paragraph 40))
Therefore, taking the combined teachings of RADWIN, VOSS, Osanai and Gerber as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (a billing report of the worked) into the system of RADWIN as taught by Gerber.
Per claim 20, RADWIN, VOSS, Osanai and Gerber are combined for the same motivation as set forth in claim 19 above.
Claims 22, 28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai) as applied to claims 1, 21 and 26 above, and further in view of Curtner et al. (US 2006/0239645 A1)(hereinafter Curtner).
Re claim 22, Osanai as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processor (see ¶ 46 for the processor (i.e. wearable terminal 100 includes a processor as described in fig. 5))  
Osanai fails to explicitly teach is configured with facial recognition functionality to identify the user. However, the reference of Curtner explicitly teaches is configured with facial recognition functionality to identify the user (see fig. 2 ¶ 29 for facial recognition functionality to identify the user (i.e. based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc. If, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate as described in fig. 1 paragraph 16))
Therefore, taking the combined teachings of Osanai and Curtner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (facial recognition) into the system of Osanai as taught by Curtner.
One will be motivated to incorporate the above feature into the system of Osanai as taught by Curtner for the benefit of having a video surveillance system for use in detecting and monitoring objects within an environment, may comprise a network 12 such as a wired or wireless local area network (LAN) or wide area network (WAN) that can be used to connect one or more DVSS's 14 to a network server 16 or other such host application, wherein a DVSS can be understood generally as a subsystem that provides sequences of digital video images or other desired data to the monitoring system 10, wherein based on user input via the user interface 20, for example, the host application software program 24 can be used to change operational parameters of the DVSS's 14 (e.g. PTZ settings, ROI settings, resolution, frame rate, etc.), and/or to task a video image processing appliance manager 28 to perform certain user-defined tasks such as motion detection, motion tracking, etc., wherein if, for example, the user desires to increase the resolution of images received by one or more of the DVSS's 14 in order to perform facial recognition of an individual within a region of interest, the host application software program 24 can be configured to accept a command causing one of the DVSS's 14 to zoom-in on the subject’s face and increase the image capture rate in order to have a user friendly interaction when performing facial recognition of an individual within a region of interest (see fig. 1 ¶s 17-18)
Re claim 28, Osanai as discussed in claim 1 above discloses all the claimed limitations but fails to explicitly teach wherein the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface. However, the reference of Curtner explicitly teaches wherein the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface (see ¶s 18, 46 for the video capturing apparatus is configured to wirelessly display the video data on a remote graphic user interface (i.e. system 10, illustratively a video surveillance system for use in detecting and monitoring objects within an environment, may comprise a network 12 such as a wired or wireless local area network (LAN) or wide area network (WAN) that can be used to connect one or more DVSS's 14 to a network server 16 or other such host application as described in fig. 1 paragraph 15, furthermore, a VIDEO MONITOR section 154 of the graphical user interface 134 can be configured to display video images and/or still images acquired by one or more of the DVSS's within the monitoring system as described in fig. 7 paragraph 48, moreover, a SEND VIDEO TO STATION(S) selection button 216 can be selected to output video feeds to selected stations upon the detection of an event by the monitoring system, wherein if, for example, the user desires to output video to a particular terminal or network station, the user may select a STATION NUMBER icon button 218 on the graphical user interface 134 and then enter the particular station or stations in which to feed the video using text box 220 as described in fig. 7 paragraph 59))
Therefore, taking the combined teachings of Osanai and Curtner as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (graphical user interface) into the system of Osanai as taught by Curtner.
One will be motivated to incorporate the above feature into the system of Osanai as taught by Curtner for the benefit of using a VIDEO MONITOR section 154 of the graphical user interface 134 to display video images and/or still images acquired by one or more of the DVSS's within the monitoring system, wherein a SEND VIDEO TO STATION(S) selection button 216 can be selected to output video feeds to selected stations upon the detection of an event by the monitoring system, wherein if, for example, the user desires to output video to a particular terminal or network station, the user may select a STATION NUMBER icon button 218 on the graphical user interface 134 and then enter the particular station or stations in which to feed the video using text box 220, and alternatively, if the user desires to output video to all stations tasked to monitor a particular area, the user may select the ALL STATIONS IN AREA icon button 222 on the graphical user interface 134 and select the appropriate area (e.g. "Region A", "Zone B", etc.) using menu button 224 in order to have a user friendly interaction (see fig. 7 ¶s 48, 59)
Re claim 33, the combination of Osanai and Curtner as discussed in claim 28 above discloses all the claimed limitations of claim 33.
Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai) as applied to claims 1, 21 and 26 above, and further in view of Curtner et al. (US 2006/0239645 A1)(hereinafter Curtner), and further in view of Cherry et al. (US 2013/0290154 A1)(hereinafter Cherry).
Re claim 23, the combination of Osanai and Curtner as discussed in claim 22 above discloses all the claimed limitations but fails to explicitly teach wherein the facial recognition functionality is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity. However, the reference of Cherry explicitly teaches wherein the facial recognition functionality is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity (see ¶ 91 for the facial recognition functionality is configured to detect, track, and score facial images, create biometric templates of best images for comparison, compare biometric templates with known users, and find a positive match for determining a user’s identity (i.e. during the time punch process, at step 776, the employee is directed to record a photo or other biometric data, at step 778, the photo or set of biometric data is recorded, sent to the time manager server and stored in the database as described in fig. 7F paragraph 92, furthermore, if enabled to do so, the time manager server can take immediate action, at step 780, where the time manager server determines if the photo and set of biometric data matches a pre-existing photo and pre-existing set of biometric data, if a match is determined, then step 784 is performed to proceed to complete the time punch process and allow the employee on the job site as described in fig. 7F paragraph 93, moreover, where a photo is taken at the job site, electronic facial recognition can be used to determine a match in step 780 as described in fig. 7F paragraph 94))
Therefore, taking the combined teachings of Osanai, Curtner and Cherry as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (match) into the system of Osanai as taught by Cherry.
One will be motivated to incorporate the above feature into the system of Osanai as taught by Cherry for the benefit of recording employee biometric data which is available at the job site, such as a camera, a fingerprint reader, a voice recorder, an eye scanner, etc., wherein during the time punch process, at step 776, the employee is directed to record a photo or other biometric data, wherein at step 778, the photo or set of biometric data is recorded, sent to the time manager server and stored in the database, wherein if enabled to do so, the time manager server can take immediate action, at step 780, where the time manager server determines if the photo and set of biometric data matches a pre-existing photo and pre-existing set of biometric data, wherein if a match is determined, then step 784 is performed to proceed to complete the time punch process and allow the employee on the job site in order to improve efficiency when taking a photo at the job site so electronic facial recognition can be used to determine a match (see fig. 7F ¶s 91-94)
Re claim 30, the combination of Osanai, Curtner and Cherry as discussed in claim 23 above discloses all the claimed limitations of claim 30.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai) as applied to claims 1, 21 and 26 above, and further in view of WATANABE et al. (US 2017/0017833 A1)(hereinafter WATANABE).
Re claim 24, Osanai as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processor (see ¶ 46 for the processor (i.e. wearable terminal 100 includes a processor as described in fig. 5))  
Osanai fails to explicitly teach is configured for image recognition functionality to identify the workspace within the field of view. However, the reference of WATANABE explicitly teaches is configured for image recognition functionality to identify the workspace within the field of view (see ¶ 155 for image recognition functionality to identify the workspace within the field of view as shown in fig. 14 paragraphs 156-157)
Therefore, taking the combined teachings of Osanai and WATANABE as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (image recognition) into the system of Osanai as taught by WATANABE.
One will be motivated to incorporate the above feature into the system of Osanai as taught by WATANABE for the benefit of having a video monitoring support system 100 that performs visual confirmation tasks generated from video taken at a plurality of locations, and as a result of visual confirmation tasks being generated from video data acquired from the plurality of video sources such as cameras 1402 to 1404, results 1405, 1406, and 1407 having the same attributes and generated from differing video sources are stored in the remaining task queue 1409, wherein in this example, the results 1405, 1406, and 1407 respectively include recognition results for images taken by the cameras 1402, 1403, and 1404 in order to ease the processing time when consolidating the recognition results of individual video sources, thereby consolidating the recognition results 1408 of a plurality of video sources (see fig. 14 ¶s 155-156)
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai) as applied to claims 1, 21 and 26 above, and further in view of CHOR et al. (US 2021/0027458 A1)(hereinafter CHOR).
Re claim 25, Osanai as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the processor (see ¶ 46 for the processor (i.e. wearable terminal 100 includes a processor as described in fig. 5))  
Osanai fails to explicitly teach includes a time tracking application, a video capturing application, an image recognition application, a machine learning application, and a data input/output application. However, the reference of CHOR explicitly teaches includes a time tracking application, a video capturing application, an image recognition application, a machine learning application, and a data input/output application (see ¶ 385, 480 for a time tracking application (i.e. extended reality application 1814 may track the location of a user as the user is walking around a server rack as described in fig. 33 paragraph 507), a video capturing application (i.e. while camera 1820 is pointed toward the machine, extended reality application 1814 in client device 404 acquires sensor data associated with the machine via one or more sensors, for example, by capturing an image of the machine via camera 1820 as described in fig. 27 paragraph 462), an image recognition application (i.e. the image captured by camera 1820 may be a still image or a moving image (e.g., a video), for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 as described in fig. 28 paragraph 472), a machine learning application (i.e. machine learning algorithm as described in paragraph 408), and a data input/output application (i.e. client device 404 may include an input/output (I/O) device interface 1806 as described in fig. 18 paragraph 382). Also, see paragraph 506)
Therefore, taking the combined teachings of Osanai and CHOR as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (application) into the system of Osanai as taught by CHOR.
One will be motivated to incorporate the above feature into the system of Osanai as taught by CHOR for the benefit of having an extended reality application 1814 which may track the location of a user as the user is walking around a server rack, shown in FIG. 33A, and narrating a spoken description of the server rack 3312, wherein because the extended reality application 1814 records both the user's voice and the locations at which the user's voice was recorded at different times during the spoken description, the spoken description may be played back in conjunction with a visual audio path 3310 that visually represents the locations at which the spoken descriptions were originally recorded in order to ease the processing time when tracking the location of a user as the user is walking around a server rack (see fig. 33 ¶ 507)
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai) as applied to claims 1, 21 and 26 above, and further in view of Cornet (US 2017/0169520 A1)(hereinafter Cornet), and further in view of CHOR et al. (US 2021/0027458 A1)(hereinafter CHOR).
Re claim 27, Osanai as discussed in claim 26 above discloses all the claim limitations with additional claimed feature wherein the plurality of databases includes a video capture database (see ¶s 45-46, 64 for the plurality of databases includes a video capture database (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc. as described in fig. 5 paragraph 44, furthermore, the storage section 130 has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, the storage section 130 functions as a memory for storing taken images by associating with location specific processes, the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, it should be noted that this memory is not limited to the wearable terminal, and may also be provided within the server 200 as described in fig. 5 paragraph 53). Also, see paragraphs 51, 54)
Osanai fails to explicitly teach a time tracking database, a project database, and a data report database. However, the reference of Cornet explicitly teaches a time tracking database, a project database, and a data report database (see ¶ 89, 104 for a time tracking database (i.e. CPE 50 may provide information on a user's tracked time so that it may be input into client or enterprise-based Quickbooks, Xero or other accounting software as described in fig. 1 paragraph 107), a project database (i.e. system 10 may determine if it has a record of the document or webpage and the program already in memory and assigned to a specific project, if the answer is yes and the document or webpage is already assigned to a specific project, then system 10 may add the captured data elements to the Categorized calendar within Outlook as shown in 5020 and end the save event as described in fig. 26 paragraphs 320-321), and a data report database (i.e. the tracked-time information that is thus collected may be stored by software 32, and as shown in step 3002, may synchronize this tracked time information with information already stored by system 10 as described in fig. 3 paragraph 135). Also, see paragraphs 120, 124, 171, 374, 417-421)
Therefore, taking the combined teachings of Osanai and Cornet as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (tracking) into the system of Osanai as taught by Cornet.
One will be motivated to incorporate the above feature into the system of Osanai as taught by Cornet for the benefit of tracking, capturing, billing and reporting on time spent by a service provider, including systems and methods which may link to and operate with electronic devices, client software operating systems universally via automated and manual user prescribed data entry and events in order to ease the processing time and have a user friendly interaction (see ¶ 2)
Furthermore, Osanai fails to explicitly teach an image recognition database. However, the reference of CHOR explicitly teaches an image recognition database (see ¶s 387, 474 for an image recognition database (i.e. the image captured by camera 1820 may be a still image or a moving image (e.g., a video), for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 as described in fig. 28 paragraph 472)
Therefore, taking the combined teachings of Osanai and CHOR as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (image recognition) into the system of Osanai as taught by CHOR.
One will be motivated to incorporate the above feature into the system of Osanai as taught by CHOR for the benefit of having an extended reality application 1814 executing on client device 404 which facilitates determination that a particular object identifier (e.g., identifier 2806-1, identifier 2806-2, identifier 2806-3, or identifier 2806-4) corresponds to a machine by processing sensor data directly or by transmitting sensor data to another computing device for processing, for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 in order to improve efficiency when performing optical character recognition on the image to recognize identifiers 2806 (see fig. 28 ¶ 472)
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai) as applied to claims 11 and 29 above, and further in view of Curtner et al. (US 2006/0239645 A1)(hereinafter Curtner), and further in view of CHOR et al. (US 2021/0027458 A1)(hereinafter CHOR).
Re claim 31, the combination of Osanai and Curtner as discussed in claim 11 above discloses all the claim limitations with additional claimed feature taught by Osanai wherein each video capturing apparatus (see ¶s 44-46 for each video capturing apparatus (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc., wearable terminal 100 includes a camera, a display and a processor as described in fig. 5))  
Osanai fails to explicitly teach includes an image recognition application, a machine learning application, and a data input/output application. However, the reference of CHOR explicitly teaches includes an image recognition application, a machine learning application, and a data input/output application (see ¶ 385, 480 for an image recognition application (i.e. the image captured by camera 1820 may be a still image or a moving image (e.g., a video), for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 as described in fig. 28 paragraph 472), a machine learning application (i.e. machine learning algorithm as described in paragraph 408), and a data input/output application (i.e. client device 404 may include an input/output (I/O) device interface 1806 as described in fig. 18 paragraph 382). Also, see paragraph 506)
Therefore, taking the combined teachings of Osanai, Curtner and CHOR as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (application) into the system of Osanai as taught by CHOR.
One will be motivated to incorporate the above feature into the system of Osanai as taught by CHOR for the benefit of having an extended reality application 1814 which may track the location of a user as the user is walking around a server rack, shown in FIG. 33A, and narrating a spoken description of the server rack 3312, wherein because the extended reality application 1814 records both the user's voice and the locations at which the user's voice was recorded at different times during the spoken description, the spoken description may be played back in conjunction with a visual audio path 3310 that visually represents the locations at which the spoken descriptions were originally recorded in order to ease the processing time when tracking the location of a user as the user is walking around a server rack (see fig. 33 ¶ 507)
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Osanai et al. (US 2019/0045158 A1)(hereinafter Osanai) as applied to claims 11 and 29 above, and further in view of Curtner et al. (US 2006/0239645 A1)(hereinafter Curtner), and further in view of Cornet (US 2017/0169520 A1)(hereinafter Cornet), and further in view of CHOR et al. (US 2021/0027458 A1)(hereinafter CHOR).
Re claim 32, the combination of Osanai and Curtner as discussed in claim 11 above discloses all the claim limitations with additional claimed feature taught by Osanai wherein the plurality of databases includes a video capture database (see ¶s 45-46, 64 for the plurality of databases includes a video capture database (i.e. there are only a single wearable terminal 100, server 200 and information terminal 300 respectively, but a plurality of these devices can be connected by means of a network etc. as described in fig. 5 paragraph 44, furthermore, the storage section 130 has an electrically rewritable non-volatile memory, and stores various data of the wearable terminal 100, within the storage section 130 there are regions for a tool database (DB) 131, and an operation database (DB) 132, the storage section 130 functions as a memory for storing taken images by associating with location specific processes, the storage section 130 also functions as a memory for storing taken images corresponding to start timing of an operation, by associating taken images and processes, it should be noted that this memory is not limited to the wearable terminal, and may also be provided within the server 200 as described in fig. 5 paragraph 53). Also, see paragraphs 51, 54)
Osanai fails to explicitly teach a time tracking database, a project database, and a data report database. However, the reference of Cornet explicitly teaches a time tracking database, a project database, and a data report database (see ¶ 89, 104 for a time tracking database (i.e. CPE 50 may provide information on a user's tracked time so that it may be input into client or enterprise-based Quickbooks, Xero or other accounting software as described in fig. 1 paragraph 107), a project database (i.e. system 10 may determine if it has a record of the document or webpage and the program already in memory and assigned to a specific project, if the answer is yes and the document or webpage is already assigned to a specific project, then system 10 may add the captured data elements to the Categorized calendar within Outlook as shown in 5020 and end the save event as described in fig. 26 paragraphs 320-321), and a data report database (i.e. the tracked-time information that is thus collected may be stored by software 32, and as shown in step 3002, may synchronize this tracked time information with information already stored by system 10 as described in fig. 3 paragraph 135). Also, see paragraphs 120, 124, 171, 374, 417-421)
Therefore, taking the combined teachings of Osanai, Curtner and Cornet as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (tracking) into the system of Osanai as taught by Cornet.
One will be motivated to incorporate the above feature into the system of Osanai as taught by Cornet for the benefit of tracking, capturing, billing and reporting on time spent by a service provider, including systems and methods which may link to and operate with electronic devices, client software operating systems universally via automated and manual user prescribed data entry and events in order to ease the processing time and have a user friendly interaction (see ¶ 2)
Furthermore, Osanai fails to explicitly teach an image recognition database. However, the reference of CHOR explicitly teaches an image recognition database (see ¶s 387, 474 for an image recognition database (i.e. the image captured by camera 1820 may be a still image or a moving image (e.g., a video), for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 as described in fig. 28 paragraph 472)
Therefore, taking the combined teachings of Osanai, Curtner and CHOR as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (image recognition) into the system of Osanai as taught by CHOR.
One will be motivated to incorporate the above feature into the system of Osanai as taught by CHOR for the benefit of having an extended reality application 1814 executing on client device 404 which facilitates determination that a particular object identifier (e.g., identifier 2806-1, identifier 2806-2, identifier 2806-3, or identifier 2806-4) corresponds to a machine by processing sensor data directly or by transmitting sensor data to another computing device for processing, for example, extended reality application 1814 could process sensor data directly by performing optical character recognition on the image to recognize identifiers 2806 in order to improve efficiency when performing optical character recognition on the image to recognize identifiers 2806 (see fig. 28 ¶ 472)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
9/8/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484